ACCEPTED
                                                                     03-15-00327-CV
                                                                             5518824
                                                          THIRD COURT OF APPEALS
                                                                     AUSTIN, TEXAS
                                                                 6/2/2015 7:05:25 PM
                                                                   JEFFREY D. KYLE
                                                                              CLERK
                No. 03-15-00326-CV

                                              FILED IN
                                       3rd COURT OF APPEALS
                                           AUSTIN, TEXAS
      _____________________________________
                                       6/2/2015 7:05:25 PM
                                         JEFFREY D. KYLE
            IN THE THIRD COURT OF APPEALS      Clerk


                   AUSTIN, TEXAS

      _____________________________________  FILED IN
                                       3rd COURT OF APPEALS
                                               AUSTIN, TEXAS
CHASE CARMEN HUNTER, PETITIONER, v.        6/2/2015
                                        VELVA       7:05:25 PM
                                                 PRICE,
                                             JEFFREY D. KYLE
                                                   Clerk
CLERK OF THE TRAVIS COUNTY TEXAS DISTRICT COURT,

                     RESPONDENT



                     *VERIFIED*

 NOTICE THAT CHASE CARMEN HUNTER HAS NOT FILED A

NOTICE OF APPEAL OF CAUSE D-1-GN-13002576 From The

       200TH District Travis County, Texas



                       Chase Carmen Hunter, pro se
                       340 S LEMON AVE #9039
                       WALNUT, CA 91789
                       Telephone: 707-706-3647
                       Facsimile: 703-997-5999
                       Chase_Hunter@yahoo.com
CERTIFICATION.

I,   Chase   Carmen   Hunter,   state   under   penalty   of

perjury that the following facts and argument are

true and correct. Executed on June 2, 2015.




POINTS RELIED UPON

     On June 2, 2015, Chase Carmen Hunter ("Hunter")

received a notice via email from this Court stating

that Hunter filed a notice of appeal from Travis

County Texas District Court case D-1-GN-13002576.

     But Hunter has not filed a notice of appeal.

     Hunter filed a petition for a writ of mandamus

on June 1, 2015, directed to the clerk of the Travis

County District Court regarding this court’s pending

appeal # 03-13-00737-cv.

     It appears that the clerk of this court has

somehow misconstrued Hunter’s petition for a writ of

mandamus (as described above) as a notice of appeal

in a different district court case.



                            2
    There is absolutely no reason to come to such a

false conclusion.         Obviously, both the clerk of this

court and the clerk of the Travis County District

Court refuse to perform their duties in accordance

with the law, with the U.S. Constitution, and with

accuracy.


PRAYER

   Hunter     respectfully      requests        that   this    Court

direct the clerk of this court to properly docket

Hunter’s petition for a writ of mandamus that was

filed    on   June   1,    2015,       with   this   court    and   to

rescind the false notice dated June 2, 2015, which

states that a notice of appeal was filed in Travis

County Texas District Court case D-1-GN-13002576.

Hunter respectfully requests that this Court notify

the proper criminal justice authority to investigate

the problem with this Court’s clerk and with the

Travis County Texas District Court clerk for their

continued falsification of court documents.




                                   3
Respectfully Submitted,

/s/ Chase Carmen Hunter


Chase Carmen Hunter
340 S Lemon Ave #9039
Walnut, CA 91789
Tel: 707-706-3647
Fax: 703-997-5999
Email: Chase_Hunter@yahoo.com




                          4